Reasons for Allowance

1. The following is an Examiner's Statement of Reasons for Allowance: 

Upon further search and review of the prior art, and upon reconsideration of the amended claims in view of Applicant’s arguments, the Declaration under 37 CFR 1.132 by Dr. Yihong Yao, and the data presented therein, the rejections under 35 USC 103 set forth in sections 10 and 11 of the previous office action have been withdrawn.

The available evidence supports the conclusion that before the effective filing date of the claimed invention (02/08/2017), a person of ordinary skill in the art would not have expected that a CAR with a structure recited in the present claims would have produced clinical outcomes superior to those afforded by similar CARs known at the time, nor did the skilled artisan have sufficient motivation to arrange the elements of the CAR in the order recited in the claims. 


Analysis

2. The claims recite an anti-CD20 CAR comprising VH and VL of ofatumumab, wherein the VH is located at the N-terminus of the VL.

Anti-CD20 antibody ofatumumab, also known as clone 2F2, HuMax-CD20TM, Arzerra™, or Kesimpta™, was known in the art since 2004 (Teeling et al. 2004; US 20040167319), and in 2009 approved by the FDA for the treatment of refractory CLL.

A decade earlier, a different anti-CD20 antibody, rituximab (Rituxan®), was approved for refractory non-Hodgkin lymphomas.  Ofatumumab binds CD20 with a higher affinity and at a different epitope than rituximab (e.g. Lin 2020, p. 52).

, ocrelizumab, and veltuzumab (e.g. Casan et al. 2018), and many more were being investigated preclinically.

Publications describing ofatumumab-based scFv and/or CAR constructs were cited in section 13 of the previous office action (in addition to those cited in sections 10 and 11).  As far as can be ascertained, the constructs described in all of these publications have the VL at the N-terminus of the VH, i.e. opposite to the order recited in the present claims; see also the analysis at pages 6-11 of Applicant’s Remarks dated 01/28/2021 and the evidentiary references cited therein.

An scFv with ofatumumab variable regions in the same order as presently recited was described by Ng et al. (US 20140154253), who teach anti-CD20 ofatumumab scFv-Fc(VHVL) constructs v6324 (corresponding to SEQ ID NOS: 221, 223 and 225) and v6325 (corresponding to SEQ ID NOS: 225, 227 and 229) ([0518], [0520]).  A fragment defined by positions 1-244 of each of SEQ ID NOS: 223 and 227, which consists of the VH and VL of ofatumumab separated by a linker, is identical to a stretch of positions 22-265 of instant SEQ ID NO: 5, which consists of the same elements.  The following is an alignment of instant SEQ ID NO: 5 (Qy) to SEQ ID NO: 227 (Sb) of Ng et al. (the VH sequence is shown in bold, the VL is underlined):

Qy  22 EVQLVESGGGLVQPGRSLRLSCAASGFTFNDYAMHWVRQAPGKGLEWVSTISWNSGSIGY
Sb   1 EVQLVESGGGLVQPGRSLRLSCAASGFTFNDYAMHWVRQAPGKGLEWVSTISWNSGSIGY

Qy  82 ADSVKGRFTISRDNAKKSLYLQMNSLRAEDTALYYCAKDIQYGNYYYGMDVWGQGTTVTV
Sb  61 ADSVKGRFTISRDNAKKSLYLQMNSLRAEDTALYYCAKDIQYGNYYYGMDVWGQGTTVTV

Qy 142 SSGGGGSGGGGSGGGGSEIVLTQSPATLSLSPGERATLSCRASQSVSSYLAWYQQKPGQA
Sb 121 SSGGGGSGGGGSGGGGSEIVLTQSPATLSLSPGERATLSCRASQSVSSYLAWYQQKPGQA

Qy 202 PRLLIYDASNRATGIPARFSGSGSGTDFTLTISSLEPEDFAVYYCQQRSNWPITFGQGTR
Sb 181 PRLLIYDASNRATGIPARFSGSGSGTDFTLTISSLEPEDFAVYYCQQRSNWPITFGQGTR

Qy 262 LEIK 265
Sb 241 LEIK 244

There are also reports in the prior art of anti-CD20 scFvs (non-ofatumumab-based) in a VH-VL configuration (US 20180142035 [0038], US 20180118823 [0454]0, as well as of pairs of scFvs in both VH-VL and VL-VH configurations (US 20130224205 [0115], US 20090148447 [Table 1], and post-filing date US 20200308223 [0041]).

The Declaration by Dr. Yihong Yao (p. 24-25), and a review by Cao et al. (2019) cited therein, list four publications describing clinical trials of anti-CD20 CAR-T cells for B-cell malignancies: Till et al. (2008), Till et al. (2012), Wang et al. (2014), and Zhang et al. (2016).  The first two trials utilized CARs based on Leu16 anti-CD20 antibody, and the last two used CARs based on HB-9645 anti-CD20 antibody; in each CAR, the VL is located at the N-terminus of the VH.

The in vitro experimental data presented in Dr. Yao’s Declaration demonstrate that CAR-T cells according to the claimed invention have cytotoxic and other relevant properties which are far superior to those of otherwise identical CAR-T cells with the reverse VL-VH order; as well as to those of CAR constructs based on a Leu16 antibody.

Dr. Yao’s Declaration further presents the results of an ongoing clinical trial of CAR-T cells according to the claimed invention, treating seven patients with non-Hodgkin lymphoma (NHL) which was refractory to or relapsed after treatment with anti-CD19 CAR-T cells.  Although the data is preliminary, a person familiar with clinical outcomes typical of relapsed/refractory NHL therapies would readily recognize that both the efficacy and the safety profile achieved in this study are unprecedented.  The fact that the exceptional clinical profile of the claimed CAR-T cells parallels their in vitro properties points to a strong probability that more extensive clinical data will confirm the superiority of the claimed CAR-T cells over those tested in clinical trials to date.

To summarize, well before the effective filing date all the elements of the claimed invention were known in the art, both individually and in various combinations, and it was within the skill in the art to combine them as presently claimed using routine 


3. The following references provide additional background information relevant to the patentability of the present claims:
 
Hamdy et al. (2005) teach an anti-CD20 scFv comprising the variable regions which are part of the CAR used in the clinical trials reported by Wang et al. (2014) and Zhang et al. (2016).

GenBank Accession AAO22134.1 (2005) discloses the amino acid sequence of the anti-CD20 scFv taught by Hamdy et al. (2005).

Wu et al. (2001) teach the amino acid sequence of anti-CD20 scFv Leu16.

Till et al. (2012) CD20-specific adoptive immunotherapy for lymphoma using a chimeric antigen receptor with both CD28 and 4-1BB domains: pilot clinical trial results. 

Hallek M. (2017) Chronic lymphocytic leukemia: 2017 update on diagnosis, risk stratification, and treatment.

Lulla et al. (2018) is cited in Dr. Yao’s declaration (p. 21) but copy not provided.

USSN 16877069 is a commonly assigned copending application containing claims to a method of treating a B-cell malignancy comprising administering T cells expressing a bispecific CAR, wherein the CAR comprises an anti-CD20 binding domain comprising the VL and VH of ofatumumab in the N-VL-VH order.  



Conclusion

4. The record of this application, including the Office Action dated 10/28/2020, Applicant’s Remarks dated 01/28/2021, the Declaration under 37 CFR 1.132 by Dr. Yihong Yao dated 01/28/2021, the present Office Action, and the references cited therein, contains an extensive analysis of the scope and content of the prior art, the differences between the claimed invention and the prior art, and the level of ordinary skill in the art.  Having given the appropriate weight to the totality of objective evidence supporting the prima facie case of obviousness, as well as to the totality of objective evidence of nonobviousness, including the evidence of secondary considerations as indicia of nonobviousness, it is concluded that the presently claimed therapeutic method would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.



5. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA OUSPENSKI whose telephone number is 571-272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644